                                            Case 4:21-cv-01635-PJH Document 27 Filed 07/20/21 Page 1 of 7




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7     GENZON INVESTMENT GROUP, CO.,
                                        LTD.,                                           Case No. 21-cv-01635-PJH
                                  8
                                                      Plaintiff,
                                  9                                                     ORDER GRANTING DEFENDANTS’
                                                v.                                      MOTION TO DISMISS
                                  10
                                        BIN HUANG, et al.,                              Re: Dkt. No. 13
                                  11
                                                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                              Before the court is defendants’ motion to dismiss. The matter is fully briefed and
                                  15
                                       suitable for decision without oral argument. Accordingly, the hearing set for July 22,
                                  16
                                       2021, is VACATED. Having read the parties’ papers and carefully considered their
                                  17
                                       arguments and the relevant legal authority, and good cause appearing, the court hereby
                                  18
                                       rules as follows.
                                  19
                                       I.     Background
                                  20
                                              Plaintiff Genzon Investment Group Co., Ltd., is a corporate entity created and
                                  21
                                       based in Peoples’ Republic of China. Shuyang Genzon Novel Materials Co., Ltd.,
                                  22
                                       (“Shuyang Genzon”) is a Chinese corporate entity created by plaintiff for purposes of the
                                  23
                                       agreements at issue, and it is not a party to this lawsuit.
                                  24
                                              Defendant Bin Huang is a natural person residing in Fremont, CA. Huang and his
                                  25
                                       wife, Xin Xing Wang, together own defendant Molecon, Inc., a corporation registered in
                                  26
                                       California and headquartered in Fremont. Molecon Suzhou Novel Materials Co., Ltd.,
                                  27
                                       (“Molecon Suzhou”) is a Chinese corporation owned by Huang that is involved with the
                                  28
                                          Case 4:21-cv-01635-PJH Document 27 Filed 07/20/21 Page 2 of 7




                                  1    agreements at issue, but it is not a party to this lawsuit.

                                  2           Plaintiff aimed to utilize Huang’s purported expertise to produce biodegradable

                                  3    greenhouse film, but the material produced did not meet desired standards. The material

                                  4    fell apart, tore open, or collected excessive condensation. Plaintiff reports facing many

                                  5    lawsuits because of these defective products.

                                  6    Collaboration Agreement

                                  7           On October 25, 2017, plaintiff, defendant Huang, defendant Molecon, Inc., and

                                  8    Molecon Suzhou collectively signed a Collaboration Agreement. Exhibit 1 (Dkt. 1-1). In

                                  9    the Collaboration Agreement, Huang guaranteed that Shuyang Genzon would produce at

                                  10   least one specified biodegradable product within three years of signing. If Shuyang

                                  11   Genzon was unable to accomplish this within the time period, Huang was responsible for

                                  12   providing a solution or alternative solution, and he would have to refund all the funds
Northern District of California
 United States District Court




                                  13   received. Plaintiff signed multiple equity transfer agreements with the defendants

                                  14   following the signing of Collaboration Agreement.

                                  15          Relying on the Collaboration Agreement, plaintiff set up a new polyester

                                  16   production line of 5,000 tons, reconstructed a film drawing production line, and purchased

                                  17   31 sets of production equipment. To fulfill its obligations under the Collaboration

                                  18   Agreement, plaintiff invested more than 170 million yuan (currently about US$ 26.25

                                  19   million) in the research and development of degradable material technology and

                                  20   products.

                                  21   December 2017 Equity Transfer Agreement

                                  22          In December 2017, the parties agreed that Shuyang Genzon would purchase 100

                                  23   percent equity of Molecon Suzhou from Molecon, Inc. Exhibit 2 (Dkt. 1-2). The purchase

                                  24   price for this equity was $3.5 million. Plaintiff fulfilled its end of the bargain, with proofs of

                                  25   payment attached to the complaint as exhibits 4 and 5.

                                  26   2018 Equity Transfer Agreement

                                  27          At some point in 2018 (the translated contract does not show a signature date

                                  28   more specific than 2018), the parties agreed to an additional equity transfer. Exhibit 6
                                                                                       2
                                             Case 4:21-cv-01635-PJH Document 27 Filed 07/20/21 Page 3 of 7




                                  1    (Dkt. 1-6). This time, defendant HUWAA, LLC, purchased 20 percent of Molecon Suzhou

                                  2    from plaintiff for the sum of $100,000. Plaintiff transferred the 20 percent interest to

                                  3    HUWAA, LLC, but never received the $100,000.

                                  4    August 2018 Equity Transfer Agreement

                                  5            On August 31, 2018, the parties entered into an agreement whereby plaintiff would

                                  6    secure full control of defendant Molecon, Inc. Exhibit 7 (Dkt. 1-7). Neither party

                                  7    performed under this agreement because Huang did not produce the promised materials.

                                  8    II.     Discussion

                                  9            Plaintiff’s complaint, filed in this court on March 8, lists several breach of contract-

                                  10   related claims based on defendants’ alleged failure to perform under the various

                                  11   agreements. Defendants ask the court to dismiss the entire action on forum non

                                  12   conveniens grounds.
Northern District of California
 United States District Court




                                  13           A.     Legal Standard

                                  14           In general, “[a] district court has discretion to decline to exercise jurisdiction in a

                                  15   case where litigation in a foreign forum would be more convenient for the parties.” Lueck

                                  16   v. Sundstrand Corp., 236 F.3d 1137, 1142 (9th Cir. 2001) (citing Gulf Oil Corp. v. Gilbert,

                                  17   330 U.S. 501, 504 (1947)). Once a district court determines that the appropriate forum is

                                  18   located in a foreign country, the court may dismiss the case. Cheng v. Boeing Co., 708

                                  19   F.2d 1406, 1409 (9th Cir. 1983).

                                  20           Before dismissing an action based on forum non conveniens, district courts

                                  21   analyze whether an adequate alternative forum exists, and whether the balance of private

                                  22   and public interest factors favors dismissal. Lueck, 236 F.3d at 1142; see also Gutierrez

                                  23   v. Advanced Medical Optics, Inc., 640 F.3d 1025, 1029 (9th Cir. 2011).

                                  24           B.     Analysis

                                  25                  1.     Adequate Alternate Forum

                                  26           “The Supreme Court has held that an alternative forum ordinarily exists when the

                                  27   defendant is amenable to service of process in the foreign forum.” Lueck v. Sundstrand

                                  28   Corp., 236 F.3d 1137, 1143 (9th Cir. 2001) (citing Piper Aircraft Co. v. Reyno, 454 U.S.
                                                                                       3
                                          Case 4:21-cv-01635-PJH Document 27 Filed 07/20/21 Page 4 of 7




                                  1    235, 254 n.22 (1981)). “The foreign forum must provide the plaintiff with some remedy

                                  2    for his wrong in order for the alternative forum to be adequate.” Lueck, 236 F.3d at 1143.

                                  3           Here, defendant Huang lays plain in his declaration that he is willing to “waive any

                                  4    applicable statute of limitations; submit to the jurisdiction of a Chinese court; and pay any

                                  5    final, post-appeal judgment awarded by the Chinese court.” Huang Decl. (Dkt. 13-1) ¶ 5.

                                  6    Plaintiff offers no showing that it would be unable to obtain some remedy in Chinese

                                  7    courts. Plaintiff candidly admits that the impetus for filing in this district is the ease of

                                  8    potential enforcement of a judgment; however, this does not equate to plaintiff facing the

                                  9    prospect of no remedy in the alternative forum, China. Therefore, the court concludes

                                  10   that there exists an adequate alternative forum for this dispute, one which the parties

                                  11   designated within the terms of their four agreements.

                                  12                 2.      Private Interest Factors – Forum Selection Clause
Northern District of California
 United States District Court




                                  13          The forum non conveniens doctrine provides an “appropriate enforcement

                                  14   mechanism[ ]” for forum-selection clauses. T & M Solar & Air Conditioning, Inc. v.

                                  15   Lennox Int’l Inc., 83 F. Supp. 3d 855, 868 (N.D. Cal. 2015) (citations omitted); see also

                                  16   Atl. Marine Const. Co. v. U.S. Dist. Ct. for W. Dist. of Texas, 571 U.S. 49, 61 (2013). A

                                  17   forum-selection clause “represents the parties’ agreement as to the most proper forum,”

                                  18   and “a valid forum-selection clause should be given controlling weight in all but the most

                                  19   exceptional cases.” Id. at 63 (internal quotation marks and citations omitted) (alterations

                                  20   omitted). “Courts must enforce a forum-selection clause unless the contractually

                                  21   selected forum affords the plaintiffs no remedies whatsoever[;] [i]t is the availability of a

                                  22   remedy that matters, not predictions of the likelihood of a win on the merits.” Yei A. Sun

                                  23   v. Advanced China Healthcare, Inc., 901 F.3d 1081, 1091-92 (9th Cir. 2018) (internal

                                  24   quotations and citations omitted) (original emphasis). Where a forum-selection clause

                                  25   governs the parties’ dispute, the parties’ private interests “weigh entirely in favor of the

                                  26   preselected forum[,]” Atlantic Marine, 571 U.S. at 64, and the court considers only

                                  27   various “public-interest considerations,” id.

                                  28          Here, the parties do not dispute that forum selection clauses exist in each of the
                                                                                       4
                                          Case 4:21-cv-01635-PJH Document 27 Filed 07/20/21 Page 5 of 7




                                  1    agreements, and the parties do not dispute that the clauses select forums in China for

                                  2    resolution of disputes. By the terms of plaintiff’s own translation of the agreements, the

                                  3    forums selected by the parties are in China. Dkt. 1-1 at pp. 7, 13-14 (designating forum

                                  4    of Shenzhen City, China); Dkt. 1-2 at pp. 5, 7 (designating forum of Shuyang, China);

                                  5    Dkt. 1-7 at pp. 6, 10 (designating forum of Shenzhen City, China).

                                  6             One of the translated agreements designates California as the choice of forum.

                                  7    Dkt. 1-6 at pp. 5, 7-8. Article VIII of the 2018 Agreement states that the parties, if

                                  8    unsuccessful in mediation, may submit a dispute to the court where “Party B” is located,

                                  9    and Party B in that agreement is defendant HUWAA, LLC, located in Fremont, CA. Id. at

                                  10   pp. 5, 7-8. Defendants’ translator says this is an error, that the agreement actually

                                  11   designates that the dispute should be submitted to the court where “Party A” is located,

                                  12   which would be the court where Genzon Investment Group is located, Shenzhen, China.
Northern District of California
 United States District Court




                                  13   Dkt. 13 at 13. Plaintiff does not protest this correction in its opposition brief, nor does it

                                  14   otherwise attempt to assert that any of the agreements select California as the forum for

                                  15   disputes. The court finds defendants’ certification of translation correction sufficient. All

                                  16   the agreements’ forum-selection clauses designate courts in China for resolution of

                                  17   disputes.

                                  18            Plaintiff nowhere states that it would be barred from remedy in China. The forum

                                  19   selection clauses therefore control. And because the forum-selection clauses govern, the

                                  20   court need not consider any other private interest factors. See Atlantic Marine, 571 U.S.

                                  21   at 64.

                                  22                   3.     Public Interest Factors

                                  23            The “public-interest factors” include: “(1) the local interest in the lawsuit, (2) the

                                  24   court’s familiarity with the governing law, (3) the burden on local courts and juries, (4)

                                  25   congestion in the court, and (5) the costs of resolving a dispute unrelated to a particular

                                  26   forum.” Bos. Telecommunications Grp., Inc. v. Wood, 588 F.3d 1201, 1211 (9th Cir.

                                  27   2009) (internal quotation marks and citations omitted). The party challenging a forum-

                                  28   selection clause “bear[s] the burden of showing that public-interest factors
                                                                                        5
                                              Case 4:21-cv-01635-PJH Document 27 Filed 07/20/21 Page 6 of 7




                                  1    overwhelmingly disfavor a transfer.” Atlantic Marine, 571 U.S. at 67.

                                  2             Here, plaintiff has not carried the burden to show the public-interest factors

                                  3    disfavor transfer. First, California can hardly be said to have an interest in this Chinese-

                                  4    based dispute, and plaintiff’s interest in recovering California-based assets of defendant

                                  5    does little to pique this public’s interest. This factor weighs in favor of dismissal. Second,

                                  6    this court has little familiarity with Chinese contract law, regardless of plaintiff’s

                                  7    suggestion of its similarity to the law in this forum. This lack of familiarity, on top of the

                                  8    necessary translation between two substantially different legal traditions (common law

                                  9    versus civil law) and the necessary translation between languages, weighs in favor of

                                  10   dismissal. Third, though plaintiff anticipates that this court will bear some burden for

                                  11   resolving judgment of the case even if it is litigated in China, the potential confirmation of

                                  12   a foreign judgment award is a far less onerous burden than the litigation of an entire case
Northern District of California
 United States District Court




                                  13   using foreign law. This factor weighs in favor of dismissal. Fourth, neither party

                                  14   discusses the congestion of this court. Fifth and lastly, though the parties dispute the

                                  15   potential costs of litigating in this forum versus China, neither provides a solid picture of

                                  16   the necessary costs. It seems that only defendant Huang would need to travel to China

                                  17   for litigation, while some untold number of witnesses and officers would need to travel

                                  18   here for litigation. Further, the cost of translating documents from Chinese into English

                                  19   would be much higher if the case were tried in this forum. The cost factor weighs in favor

                                  20   of dismissal. Therefore, nearly all the public interest factors weigh in favor of dismissal.

                                  21   III.     Conclusion

                                  22            An adequate alternative forum exists for this dispute, where defendant Huang

                                  23   certified his willingness to submit to the jurisdiction of courts in China. The four

                                  24   agreements at issue all include forum selection clauses selecting Chinese forums.

                                  25   Nearly all the public interest factors weigh in favor of dismissal. For all these reasons,

                                  26   defendants’ motion to dismiss for forum non conveniens is GRANTED.

                                  27   //

                                  28   //
                                                                                       6
                                          Case 4:21-cv-01635-PJH Document 27 Filed 07/20/21 Page 7 of 7




                                  1          IT IS SO ORDERED.

                                  2    Dated: July 20, 2021

                                  3                                         /s/ Phyllis J. Hamilton
                                                                            PHYLLIS J. HAMILTON
                                  4                                         United States District Judge
                                  5

                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             7
